PER CURIAM.
Appellant challenges the findings of the Unemployment Appeals Commission that it is obligated to pay unemployment compensation benefits to appellee Mary F. Thorsen. We affirm.
Appellant first argues that it is exempt by reason of sovereign immunity from coverage under Florida’s unemployment compensation statute. This issue has not been preserved as it was not sufficiently raised below.
Appellant also argues that Thorsen was properly discharged for misconduct. We affirm that issue on the basis of Gulf County School Board v. Washington, 567 So.2d 420 (Fla.1990).
Affirmed.
CAMPBELL, A.C.J., and PARKER and STRINGER, JJ., Concur.